889 F.2d 291
281 U.S.App.D.C. 276
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES, AFL-CIO, etal., Appellantsv.Steven GARFINKEL, Director, Information Security OversightOffice, GSA, et al.And consolidated case
No. 88-5402.
United States Court of Appeals, District of Columbia Circuit.
Oct. 6, 1989.

Before WALD, Chief Judge, and HARRY T. EDWARDS and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions to govern further proceedings and the opposition to motion to remand, it is


2
ORDERED that these cases be remanded to the district court for further proceedings consistent with American Foreign Service Association v. Garfinkel, 109 S.Ct. 1693 (1989) (per curiam).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.